PER CURIAM.
Order modified, by' substituting therefor an order directing that the writ granted herein on the 11th day of June, 1903, be amended by directing that it run to Charles F. Pond, Joseph C. Wilson, Frank Fritchie, and Charles H. Judson as the board of assessors of the city of Rochester, as well as to the state board of tax commissioners, commanding said board of assessors of the city of Rochester to return their proceedings with respect to the assessment of real property in said city, with the same force and effect as if the writ had originally been directed to them. See 91 N. Y. Supp. 772.
PARKER, P. J., votes for reversal, ami CHESTER, J., votes for affirmance.